DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 29, 2022 is acknowledged.  Claims 1-3, 5, 6, and 9-25 are pending in the application.  Claims 4, 7, and 8 have been cancelled.

Claim Objections
Claim 22 is objected to because of the following informalities:  
For claim 22, it is suggested to insert “solution” after “polymer” and before “;” at line 13 for consistency with the recitation of “polymer solution” at line 11 of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 24 recites “wherein (i) the percent weight loading of the iron particles is greater than about 3.19% and less than about 18.29%, or (ii) the percent weight of the pH-sensitive water-insoluble polymer is less than 96%” at lines 6-8 of the claim.  While the instant specifications indicates an iron loading of 3.19% and 18.29% (P70, L10-11 and Table 5) and iron was poorly transported through the barrier when present at the EPO (pH-sensitive water-insoluble polymer) percentage of 96% (P73, L22-24), these values in the examples appear to be endpoints of the claimed ranges and the specification fails to provide support over the entire percent weight loading range and the percent weight of the pH-sensitive water-insoluble polymer range as presently claimed.  With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range.  See MPEP 2163.05.
The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 11, 12, 17, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the fat-soluble micronutrients or fat-soluble vitamins and water-soluble micronutrients or water-soluble vitamins are mixed prior to encapsulation, wherein the water-soluble micronutrients or water-soluble vitamins are encapsulated in the particles comprising hydrophilic or amphiphilic materials dispersed within the matrix”, and this claim depends upon claim 1.  It is unclear what is meant by this limitation.  More specifically, it is unclear exactly what the recited “encapsulation” entails, and there is no mention of encapsulation anywhere in claim 1.  Additionally, since claim 5 indicates the water-soluble micronutrients or water-soluble vitamins are encapsulated in the particles comprising hydrophilic or amphiphilic materials dispersed with the matrix, it is uncertain how the fat-soluble micronutrients or fat-soluble vitamins are involved in the claimed encapsulation process and what material(s) they are encapsulated by.  Therefore, the scope of the claim is indefinite.
Claim 6 recites “the microparticles are formed by spray drying then spin disking”, and this claim depends upon claim 1.  It is unclear what is meant by this limitation.  It is uncertain which components (e.g., components (a), (b), and/or (c)) are spray-dried and then spin-disked.  Therefore, the scope of claim 6 is indefinite.
Claim 11 recites “the water-soluble micronutrients or water-soluble vitamins are encapsulated in a first matrix formed by a hydrophilic or amphiphilic polymer” at lines 2-3, and this claim depends upon claim 1.  It is uncertain if the hydrophilic or amphiphilic polymer in claim 11 refers to the hydrophilic or amphiphilic materials in component (b) of claim 1, OR if the hydrophilic or amphiphilic polymer in claim 11 is a different, additional component.  Therefore, the scope of the claim is indefinite.  
The scope of claim 12, which depends upon claim 11, is also indefinite.
Claim 17 recites “the particles of claim 1, wherein the pH-sensitive water-insoluble polymer dissolving at the pH of between 1 and 7 is a polymethacrylate”, and this claim depends upon claim 1.  It is unclear whether the recitation of “the particles” in claim 17 refers to the microparticles recited in the preamble of claim 1 OR the component (b) particles of claim 1.  Therefore, the scope of claim 17 is indefinite.
Claim 21 recites “forming and spray drying particles comprising (i) the fat-soluble micronutrients or fat-soluble vitamins and (ii) the particles comprising hydrophilic or amphiphilic materials, both dispersed in a matrix of the pH-sensitive water-insoluble polymer, to form the particles” at lines 12-15 of the claim.  It is unclear what is exactly encompasses by “both dispersed in a matrix” as recited at lines 14-15.  For example, it is uncertain if both refers to component (i) the fat-soluble micronutrients or fat-soluble vitamins AND component (ii) the particles comprising hydrophilic or amphiphilic materials (see lines 12-13).  Therefore, the scope of the claim is indefinite.
Claim 23 recites “the particles” at line 1, and this claim depends upon claim 4.  However, claim 4 has been cancelled.  Therefore, the scope of claim 23 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discussed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 5, 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jaklenec et al. US 20150164816 (hereinafter “Jaklenec”)
With respect to claim 1, Jaklenec teaches a formulation comprising microparticles (paragraphs [0041] and [0044]).
Regarding the limitation of comprising (a) a matrix comprising a pH-sensitive water-insoluble polymer dissolving at a pH of between 1 and 7 as recited in claim 1, Jaklenec teaches the pH-sensitive water-insoluble polymers in the formulation dissolves at a pH of less than 6 or greater than about 6 (paragraphs [0013], [0044], [0094], [0096]-[0099]) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of (b) particles comprising hydrophilic or amphiphilic materials dispersed within the matrix as recited in claim 1, Jaklenec teaches particles comprising stabilizing materials such as sugars, oils, and/or hydrogels (paragraphs [0013], [0043], and [0087]-[0092]).
Regarding the limitation of (c) both fat soluble micronutrients or fat-soluble vitamins and water-soluble micronutrients or water-soluble vitamins, wherein the  as recited in claim 1, Jaklenec teaches the formulation comprises micronutrients and vitamins including iron, cobalt, zinc, manganese, copper, iodine, selenium, molybdenum, chromium, vitamins A, B1, B2, B3, B6, B7, B9, B12, C, D, E, and combinations thereof (paragraphs [0048]-[0074], and [0114]).
Regarding the limitation of wherein the fat-soluble micronutrients or fat-soluble vitamins are dispersed within the matrix, and the particles comprising the hydrophilic or amphiphilic material comprise the water-soluble micronutrients or water-soluble vitamins as recited in claim 1, Jaklenec teaches in the examples, vitamin A (fat-soluble) and vitamin D (fat-soluble) were directly mixed with EPO (pH-sensitive water-insoluble polymer) and were encapsulated in the EPO-microspheres, and vitamin B9 (water-soluble) and vitamin B12 were dispersed in stabilizing materials (hydrophilic or amphiphilic material), such as gelatin or hyaluronic acid derivatives, and then encapsulated by EPO (pH-sensitive water-insoluble polymer) (paragraphs [0013], [0044], [0045], [0086]-[0092], [0096]-[0099], [0101], [0143], [0167], [0168], [0170], [0192], [0194]).  Additionally, Jaklenec is not limited to the examples since the reference also teaches micronutrients include trace minerals and vitamins such as vitamins B3, B7, B9, B12, and C, molybdenum, chromium, selenium, iodine, copper, manganese, and/or zinc, the stabilizing materials (hydrophilic or amphiphilic material) may include sugars and/or hydrogels, and the micronutrients can be dispersed in the pH-sensitive polymer coating as well as in the stabilizing materials (paragraphs [0048]-[0050], [0052], [0056], [0058]-[0060], [0064]-[0074], [0082], [0101], and [0114]).  

With respect to claim 2, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of formed by emulsion of the fat-soluble micronutrients or fat-soluble vitamins in an organic solvent and emulsion of the water-soluble micronutrients or water-soluble vitamins in an aqueous solvent as recited in claim 2, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 2 includes process limitations for preparing the microparticles.  It is unclear how forming step as recited in claim 2 imparts distinctive structural characteristics to the final microparticle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches preparing emulsions of micronutrients in organic solvent or aqueous solvent as well as the microparticles can be prepared using techniques known in the art such as emulsion-based techniques (paragraphs [0106]-[0109] and [0141]-[0170]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 2 is unpatentable even if the microparticles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 3, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the particles are formed by spray drying components (a), (b), and (c) as recited in claim 3, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 3 includes process limitations for preparing the microparticles.  It is unclear how the forming step as recited in claim 3 imparts distinctive structural characteristics to the final microparticle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches the microparticles can be prepared using techniques known in the art such as spray drying (paragraphs [0106]-[0109]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 3 is unpatentable even if the particles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 5, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the fat-soluble micronutrients or fat-soluble vitamins and water-soluble micronutrients or water-soluble vitamins are mixed prior to encapsulation, wherein the water-soluble micronutrients or water-soluble vitamins are encapsulated in the particles comprising hydrophilic or amphiphilic materials dispersed within the matrix as recited in claim 5, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 5 includes process limitations for preparing the microparticles.  It is unclear how the mixing and encapsulation steps as recited in claim 5 impart distinctive structural characteristics to the final microparticle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches the microparticles can be prepared using techniques known in the art, including encapsulation, and the formulation comprises micronutrients and vitamins including iron, cobalt, zinc, manganese, copper, iodine, selenium, molybdenum, chromium, vitamins A, B1, B2, B3, B6, B7, B9, B12, C, D, E, and combinations thereof (water-soluble micronutrients or water-soluble vitamins and fat-soluble micronutrients or fat-soluble vitamins) (paragraphs [0048]-[0074], [0107], [0109], and [0114]).  The mixture of vitamins and minerals are processed with one or more stabilizing materials (hydrophilic or amphiphilic polymer) to form particles (paragraphs [0013], [0043], [0087]-[0092], and [0107]).  The particles are encapsulated in the pH-responsive polymer (paragraph [0109]).  The micronutrients can be dispersed in the pH-sensitive polymer coating as well as in the stabilizing matrix (hydrophilic or amphiphilic polymer) (paragraph [0101]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 5 is unpatentable even though the particles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 6, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the microparticles are formed by spray drying then spin disking as recited in claim 6, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 6 includes process limitations for preparing the microparticles.  It is unclear how the spray drying and spin disking steps as recited in claim 6 impart distinctive structural characteristics to the final microparticle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches the microparticles can be prepared using techniques known in the art, such as but not limited to spray drying and encapsulation techniques (paragraphs [0106]-[0109]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 6 is unpatentable even though the microparticles of Jaklenec were made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 9, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the fat soluble micronutrients or fat-soluble vitamins are one or more vitamins selected from the group consisting of vitamin A, vitamin E, and vitamin D as recited in claim 9, Jaklenec teaches the microparticles comprise micronutrients and vitamins, such as essential micronutrients including vitamins A, D, and E (paragraphs [0011]-[0013], [0048]-[0051], [0062], [0063], [0082], and [0114]).


With respect to claim 10, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the water-soluble micronutrients or water-soluble vitamins are selected from the group consisting of vitamin C, B3, B7, B9, and B12, and trace elements as recited in claim 10, Jaklenec teaches the microparticles comprise micronutrients and vitamins, such as trace minerals and vitamins including vitamins B3, B7, B9, B12, and C, molybdenum, chromium, selenium, iodine, copper, manganese, and zinc (paragraphs [0011]-[0013], [0036], [0044], [0048]-[0050], [0052], [0056], [0058]-[0060], [0064]-[0074], [0082], and [0114]).

With respect to claim 11, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the water-soluble micronutrients or water-soluble vitamins are encapsulated in a first matrix formed by a hydrophilic or amphiphilic polymer, then mixed with the fat-soluble micronutrients or fat-soluble vitamins, and further coated or encapsulated by a second matrix formed by the pH-sensitive water-insoluble polymer dissolving at a pH between 1 and 7 as recited in claim 11, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 11 includes process limitations for preparing the microparticles.  It is unclear how the encapsulating and mixing steps as recited in claim 11 impart distinctive structural characteristics to the final microparticle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches the microparticles can be prepared using techniques known in the art, including encapsulation, and the formulation comprises micronutrients and vitamins including iron, cobalt, zinc, manganese, copper, iodine, selenium, molybdenum, chromium, vitamins A, B1, B2, B3, B6, B7, B9, B12, C, D, E, and combinations thereof (water-soluble micronutrients or water-soluble vitamins and fat-soluble micronutrients or fat-soluble vitamins) (paragraphs [0048]-[0074], [0107], [0109], and [0114]).  The vitamins and minerals are processed with one or more stabilizing materials (hydrophilic or amphiphilic polymer) to form particles (paragraphs [0013], [0043], [0087]-[0092], and [0107]).  The particles are encapsulated in the pH-responsive polymer (paragraph [0109]).  The micronutrients can be dispersed in the pH-sensitive polymer coating as well as in the stabilizing matrix (hydrophilic or amphiphilic polymer) (paragraph [0101]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 11 is unpatentable even though the particles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 12, Jaklenec is relied upon for the teachings of claim 11 which have been addressed above.
Regarding the limitation of the fat-soluble micronutrients or fat-soluble vitamins and water-soluble micronutrients or water-soluble vitamins are encapsulated in the pH-sensitive water-insoluble polymer using spray drying then spin disc atomization as recited in claim 12, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 12 includes process limitations for preparing the microparticles.  It is unclear how the spray drying and spin disc atomization steps as recited in claim 12 impart distinctive structural characteristics to the final microparticle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches the microparticles can be prepared using techniques known in the art, such as but not limited to spray drying and encapsulation techniques (paragraphs [0106]-[0109]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 12 is unpatentable even though the particles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 13, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the microparticles are stable for one hour at 100⁰C or at 75% humidity 40⁰C for at least sixty days as recited in claim 13, Jaklenec teaches the microparticles are stable (e.g., do not degrade and allow leakage of the materials from the core) for one hour under food preparation and cooking conditions (e.g., boiling at 100⁰C) (paragraph [0034], [0095], and [0096]).

With respect to claim 14, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the microparticles having a diameter between 1 micron and less than one millimeter as recited in claim 14, Jaklenec teaches the microparticles can have an average diameter from about a few microns to about 200 microns (paragraph [0107]).

With respect to claim 15, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the pH-sensitive water-insoluble polymer dissolves at a pH of from about 1-2 as recited in claim 15, Jaklenec teaches the pH-sensitive polymers in the formulation release at a pH of 1-2 (paragraphs [0013], [0094], & [0098]).

With respect to claim 16, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the microparticles are about 150 microns in diameter as recited in claim 16, Jaklenec teaches the particles can have an average diameter from about a few microns to about 200 microns (paragraph [0107]) which encompasses the presently claimed quantity.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges discussed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 17, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the pH-sensitive water-insoluble polymer dissolving at the pH of between 1 and 7 is polymethacrylate as recited in claim 17, Jaklenec teaches the pH-sensitive water-insoluble polymers in the formulation include polymethacrylates (paragraphs [0013], [0094], and [0096]-[0099]).

With respect to claim 18, Jaklenec teaches providing iron and other micronutrients (paragraphs [0048]-[0074] and [0114]).
Regarding the limitation of providing an effective amount of the microparticles of claim 1 to an individual in need thereof as recited in claim 18, Jaklenec teaches the microparticles may be provided in an effective amount to an individual in need thereof (paragraphs [0045], [0046], and [0112]-[0119]; and P15, claim 16).  Additionally, Jaklenec is relied upon for the teachings of the microparticles of claim 1 which have been addressed above.

With respect to claim 19, Jaklenec is relied upon for the teachings of claim 18 which have been addressed above.
Regarding the limitation of the microparticles are mixed with food as recited in claim 19, Jaklenec teaches the microparticles can be incorporated into food (paragraphs [0045], [0046], and [0112]-[0119]).

With respect to claim 20, Jaklenec is relied upon for the teachings of claim 18 which have been addressed above.
Regarding the limitation of the microparticles are provided in bulk form to agricultural animals as recited in claim 20, Jaklenec teaches the microparticles may be used for agricultural purposes and provided in bulk form to agricultural animals (paragraphs [0045], [0046], and [0112]-[0120]; and P15, claims 16 and 18).

With respect to claim 21, Jaklenec teaches a method of preparing microparticles (paragraphs [0044]-[0046]).  Additionally, Jaklenec teaches the microparticles of claim 1 which has been previously addressed above.
Regarding the limitation of dispersing the particles comprising hydrophilic or amphiphilic materials in a solvent comprising the fat soluble micronutrients or fat soluble vitamins and the pH-sensitive water-insoluble polymer dissolving at a pH between 1 and 7 as recited in claim 21, Jaklenec teaches the formulation comprises micronutrients and vitamins including iron, cobalt, zinc, manganese, copper, iodine, selenium, molybdenum, chromium, vitamins A, B1, B2, B3, B6, B7, B9, B12, C, D, E, and combinations thereof (water-soluble micronutrients or water-soluble vitamins and fat-soluble micronutrients or fat-soluble vitamins) (paragraphs [0048]-[0074], and [0114]).  The vitamins and minerals are processed with one or more stabilizing materials (hydrophilic or amphiphilic polymer) to form particles, and the particles are mixed with solvent and pH-sensitive water-insoluble polymer dissolving at a pH of less than 6 or greater than about 6 (paragraphs [0013], [0043], [0044], [0087]-[0092], [0094], [0096]-[0099], [0107], [0109], and [0133]).  The micronutrients can be dispersed in the pH-sensitive polymer coating as well as in the stabilizing matrix (hydrophilic or amphiphilic polymer) (paragraph [0101]).  The pH that the pH-sensitive water-insoluble polymer of Jaklenec dissolves in encompasses the presently claimed pH range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of forming and spray drying particles comprising (i) the fat-soluble micronutrients or fat-soluble vitamins and (ii) the particles comprising hydrophilic or amphiphilic materials, both dispersed in a matrix of the pH-sensitive water-insoluble polymer, to form the particles as recited in claim 21, Jaklenec teaches preparing the microparticles by spray drying the mixture, and the micronutrients can be dispersed in the pH-sensitive polymer coating as well as in the stabilizing matrix (hydrophilic or amphiphilic polymer) encapsulated by the pH-sensitive polymer  (paragraphs [0101] and [0107]-[0109]).  

With respect to claim 22, Jaklenec teaches a method of preparing microparticles (paragraphs [0044]-[0046]).  Additionally, Jaklenec teaches the microparticles of claim 1 which has been previously addressed above.
Regarding the limitation of dissolving or dispersing the water-soluble vitamins or water-soluble micronutrients into an aqueous solvent to form a water-soluble vitamin or water-soluble micronutrient solution as recited in claim 22, Jaklenec teaches NaFeEDTA and vitamin B12 (water soluble micronutrient and vitamin) were dissolved in an aqueous solution in one example and potassium iodide (water soluble micronutrient) and water in another example (paragraphs [0142], [0153], and [0166]).  Additionally, Jaklenec is not limited to the examples since the reference also teaches micronutrients include trace minerals and vitamins such as vitamins B3, B7, B9, B12, and C, molybdenum, chromium, selenium, iodine, copper, manganese, and/or zinc (paragraphs [0048]-[0050], [0052], [0056], [0058]-[0060], [0064]-[0074], [0082], and [0114]).
Regarding the limitation of adding oil at the time of or after dissolving or dispersing the water-soluble vitamins or water-soluble micronutrients into the aqueous solvent as recited in claim 22, Jaklenec teaches the combination of potassium iodide (water soluble micronutrient), oil, and water (paragraph [0166]).  Jaklenec also teaches dispersing the vitamins and micronutrients in a stabilizing matrix such as oil (paragraphs [0045] and [0085]-[0088]).
Regarding the limitation of dissolving or dispersing the fat-soluble vitamins or fat-soluble micronutrients into an organic solvent or oil and the pH-sensitive water-insoluble polymer dissolving at a pH between 1 and 7 to form a fat-soluble vitamin or fat-soluble micronutrient polymer solution as recited in claim 22, Jaklenec teaches vitamin A (fat soluble vitamin) was mixed with EPO in dichloromethane (DCM, organic solvent) in one example and vitamin D (fat soluble vitamin) was mixed with EPO in dichloromethane (DCM, organic solvent) in another example (paragraphs [0167] and [0168]).  EPO is a pH sensitive polymer that dissolves at a pH of less than 6 or greater than about 6 (paragraphs [0013], [0083], [0093], [0094], [0097]-[0099], and [0133]).  Jaklenec is not limited to the examples since the reference also teaches the micronutrients include vitamins A, D, and E, among others (paragraphs [0048]-[0051], [0062], [0063], and [0114]).  In another embodiment, Jaklenec teaches dispersing the vitamins and micronutrients in a stabilizing matrix such as oil and the pH sensitive polymer is one that dissolves at a pH of less than 6 or greater than about 6 (paragraphs [0013], [0045], [0085]-[0088], [0093], [0094], [0096]-0099], and [0101]).  The pH that the pH-sensitive water-insoluble polymer of Jaklenec dissolves in encompasses the presently claimed pH range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of emulsifying the water-soluble vitamin or water-soluble micronutrient solution with the fat-soluble vitamin or fat-soluble micronutrient polymer as recited in claim 22, Jaklenec teaches the mixtures of vitamins and minerals are processed with emulsion-based techniques (paragraphs [0048]-[0050] & [0106]-[0109]).
Regarding the limitation of removing one or more solvents using spray drying or solvent removal as recited in claim 22, Jaklenec teaches preparing the microparticles by spray drying the mixture or solvent removal (paragraphs [0106]-[0109], [0143], and [0148]).  
While the claimed method cannot be “clearly envisaged” from Jaklenec  as required to meet the standard of anticipation (cf. MPEP 2131.03), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Jaklenec, to perform the dissolving/dispersing, adding, dissolving/dispersing, emulsifying, and removing steps of the claimed process with the expectation of successfully preparing co-encapsulated microparticles.  One of ordinary skill in the art would have been motivated to do so because Jaklenec, as shown above, teaches a substantially similar product produced by a method that encompasses the scope of the presently claimed method, and it would have been within the bounds of routine experimentation of one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method from the teachings of Jaklenec.  There would have been a reasonable expectation of success.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]). 

With respect to claim 23 and regarding the limitation of the polymer dissolves at a pH of from about 1 and 2, Jaklenec teaches the pH-sensitive polymers in the formulation release at a pH of 1-2 (paragraphs [0013], [0094], and [0098]).

With respect to claim 24, Jaklenec teaches microparticles (paragraphs [0041] and [0044]).
Regarding the limitation of comprising (a) a matrix comprising a pH-sensitive water-insoluble polymer dissolving at a pH of between 1 and 7 as recited in claim 24, Jaklenec teaches the pH-sensitive water-insoluble polymers in the formulation dissolves at a pH of less than 6 or greater than about 6 (paragraphs [0013], [0044], [0094], [0096]-[0099]) and encompasses the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of (b) particles comprising iron particles, wherein the particles comprising iron particles are dispersed within the matrix as recited in claim 24, Jaklenec teaches particles are formed of one or more micronutrients, such as iron, and the particles are encapsulated in the pH-responsive polymer (paragraphs [0045], [0046], [0049], [0050], [0064], [0109], [0141]-[0164]).
Regarding the limitation of wherein (i) the percent weight loading of the iron particles is greater than about 3.19% and less than about 18.29%, or (ii) the percent weight of the pH-sensitive water-insoluble polymer is less than 96% as recited in claim 24, Jaklenec teaches 11.71% (117.05 µg of nutrient/mg of EPO pH-sensitive water-insoluble polymer), 13.25% (132.51 µg nutrient/mg of EPO pH-sensitive water-insoluble polymer), or 12.33% (123.31 µg nutrient/mg of EPO pH-sensitive water-insoluble polymer) loading of the micronutrient in the matrix or coated micronutrients comprising 1%, 5%, 10%, or 20% of EPO (pH-sensitive water-insoluble polymer) (paragraphs [0094], [0096]-[0099], [0128]-[0137], [0189], and [0190]).
Regarding the limitation of wherein fat soluble micronutrients or fat soluble vitamins are optionally dispersed within the matrix as recited in claim 24, Jaklenec teaches the micronutrients can also include one or more of vitamins A, D, E, and combinations thereof, and the micronutrients can be dispersed in the pH-sensitive polymer coating (paragraphs [0048]-[0050] and [0101]). 

With respect to claim 25, Jaklenec is relied upon for the teachings of claim 24 which have been addressed above.
Regarding the limitation of the particles comprising iron particles further comprise hydrophilic or amphiphilic materials as recited in claim 24, Jaklenec teaches the particles comprising stabilizing materials such as sugars, oils, and/or hydrogels (paragraphs [0013], [0043]-[0045], and [0087]-[0092]).

Response to Arguments
Applicant’s arguments filed June 29, 2022 have been fully considered.
Due to the amendments to the claims, the claim objections as well as the 35 USC 112 rejection in the previous Office Action have been withdrawn (P9-P10).  However, the claim objections as well as the 35 USC 112 rejection above is necessitated by the amendments to the claims.
Applicant’s arguments with respect to Jaklenec have been fully considered, but they are unpersuasive (P10-P16).
Applicant argues Jaklenec does not disclose microparticles containing the combination of: (a) a matrix containing a pH-sensitive water-insoluble polymer dissolving at a pH of between 1 and 7, (b) particles containing hydrophilic or amphiphilic materials dispersed within the matrix, AND (c) both fat-soluble micronutrients or fat-soluble vitamins, and water- soluble micronutrients or water-soluble vitamins, wherein the fat-soluble micronutrients or fat-soluble vitamins are dispersed within the matrix, and the particles containing the hydrophilic or amphiphilic material contain the water-soluble micronutrients or water- soluble vitamins (P11).
Examiner disagrees.  As discussed above, Jaklenec teaches the invention of claim 1 since the references teaches a formulation comprising microparticles (paragraphs [0041] and [0044]).  The pH-sensitive water-insoluble polymers in the formulation dissolves at a pH of less than 6 or greater than about 6 (paragraphs [0013], [0044], [0094], [0096]-[0099]) and encompasses the presently claimed range.  The particles comprise stabilizing materials such as sugars, oils, and/or hydrogels (paragraphs [0013], [0043], and [0087]-[0092]).  In the examples, vitamin A (fat-soluble) and vitamin D (fat-soluble) were directly mixed with EPO (pH-sensitive water-insoluble polymer) and were encapsulated in the EPO-microspheres, and vitamin B9 (water-soluble) and vitamin B12 were dispersed in stabilizing materials (hydrophilic or amphiphilic material), such as gelatin or hyaluronic acid derivatives, and then encapsulated by EPO (pH-sensitive water-insoluble polymer) (paragraphs [0013], [0044], [0045], [0086]-[0092], [0096]-[0099], [0101], [0143], [0167], [0168], [0170], [0192], [0194]).  Additionally, Jaklenec is not limited to the examples since the reference also teaches micronutrients include trace minerals and vitamins such as vitamins B3, B7, B9, B12, and C, molybdenum, chromium, selenium, iodine, copper, manganese, and/or zinc, the stabilizing materials (hydrophilic or amphiphilic material) may include sugars and/or hydrogels, and the micronutrients can be dispersed in the pH-sensitive polymer coating as well as in the stabilizing materials (paragraphs [0048]-[0050], [0052], [0056], [0058]-[0060], [0064]-[0074], [0082], [0101], and [0114]).  
Applicant argues Jaklenec does not disclose microparticles containing: (a) a matrix containing a pH- sensitive water-insoluble polymer dissolving at a pH of between 1 and 7, AND (b) particles containing iron particles, wherein the particles containing iron particles are dispersed within the matrix, wherein (i) the percent weight loading of the iron particles is greater than about 3.19% and less than about 18.29%, or (ii) the percent weight of the pH-sensitive water- insoluble polymer is less than 96%, and wherein fat soluble micronutrients or fat soluble vitamins are optionally dispersed within the matrix (P12).
Examiner disagrees.  As discussed above, Jaklenec teaches the invention of claim 24 since the reference teaches microparticles (paragraphs [0041] and [0044]).  The particles are formed of one or more micronutrients, such as iron, and the particles are encapsulated in the pH-responsive polymer (paragraphs [0045], [0046], [0049], [0050], [0064], [0109], [0141]-[0164]).  The pH-sensitive water-insoluble polymers in the formulation dissolves at a pH of less than 6 or greater than about 6 (paragraphs [0013], [0044], [0094], [0096]-[0099]) and encompasses the presently claimed range.  The reference also teaches 11.71% (117.05 µg of nutrient/mg of EPO pH-sensitive water-insoluble polymer), 13.25% (132.51 µg nutrient/mg of EPO pH-sensitive water-insoluble polymer), or 12.33% (123.31 µg nutrient/mg of EPO pH-sensitive water-insoluble polymer) loading of the micronutrient in the matrix or coated micronutrients comprising 1%, 5%, 10%, or 20% of EPO (pH-sensitive water-insoluble polymer) (paragraphs [0094], [0096]-[0099], [0128]-[0137], [0189], and [0190]).  The micronutrients can also include one or more of vitamins A, D, E (fat soluble vitamins), and combinations thereof, and the micronutrients can be dispersed in the pH-sensitive polymer coating (paragraphs [0048]-[0050] and [0101]). 
Applicant argues Jaklenec does not render the claimed subject matter obvious, because it does not describe the claimed subject matter with sufficient specificity.  Regarding loading of different agents in microparticles, first, Jaklenec indicates that several micronutrients can be encapsulated in microparticles. See Jaklenec, para. [0048]. Then, Example 4 (paras. [0141]-[0151]) of Jaklenec provides a general description about co-encapsulating micronutrients, while Example 5 (paras. [0152]-[0156]) of Jaklenec describes the co-encapsulation of iron (in NaFeEDTA) and vitamin B 12, which are both water-soluble. In view of the general disclosure and specific examples, agents having the same solubility profiles are co-encapsulated.  Thus, from para.[0082] of the reference, Jaklenec emphasizes separate particles for different agents, to optimize the stability or form agents based on the composition of the particle. So viewed, a person of ordinary skill in the art would tend to stabilize water-soluble agents and fat-soluble agents in separate particles containing encapsulants in which these agents tend to associate, because this approach apparently provides a facile means to optimize loadings based on the composition of the particle. The general disclosures regarding co-encapsulation, the teaching of optimizing loadings based on particle properties, and specific examples loading agents with the same solubility profiles in the same particles do not disclose, suggest, or contemplate the claimed subject matter with sufficient specificity.  Regarding the loadings of metal, such as iron, Applicant also discovered that certain agents, such as metals (e.g., iron) (i) can have lower bioavailability (at 0.6% loading) compared to unencapsulated agent (FIG. 7A, pages 64-65; Table 4, page 65; page 68, lines 5-7); and/or (ii) alter the local pH of the encapsulating material, causing local defects that lead to premature degradation and/or undesirable release of the agents (at 18.29% loading). See FIG. 8D. Applicant experimented and discovered a range within which the loading provided good bioavailability, and does not lead to premature degradation and/or undesirable release. See FIG. 8C. Thus, a range between 3.19% and 18.29% loading for metals can lead to improved microparticles for delivery of metal micronutrients. Lastly, in the case of metals, such as metals (e.g., iron), Applicant discovered that the use of excessive amounts of carrier material significantly decreased iron transport across the intestinal barrier. See FIG. 12B. These results were not apparent from Jaklenec, nor were they disclosed, suggested, or contemplated with sufficient specificity (P12-P16).
Examiner disagrees.  Examiner is confused with Applicant’s interpretation of paragraph [0048] of Jaklenec as it merely recites “A. Particles” and appears to be a heading vs. indicating that several micronutrients can be encapsulated in microparticles as argued by Applicant.  Additionally, the reference is not limited to its examples since Jaklenec also teaches the micronutrients can be dispersed in the pH-sensitive polymer coating (component a-matrix) as well as in the matrix (component b-particles comprising hydrophilic or amphiphilic materials) (paragraphs [0045], [0046], [0049], [0085]-[0092], [0101], [0107], and [0109]).  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Further, while the instant specifications indicates an iron loading of 3.19% and 18.29% (P70, L10-11 and Table 5) and iron was poorly transported through the barrier when present at the EPO (pH-sensitive water-insoluble polymer) percentage of 96% (P73, L22-24), these values in the examples appear to be endpoints of the claimed ranges and the specification fails to provide support over the entire percent weight loading range and the percent weight of the pH-sensitive water-insoluble polymer range as presently claimed.  As previously discussed, Jaklenec successfully teaches the ranges of claim 24 since the reference teaches 11.71% (117.05 µg of nutrient/mg of EPO pH-sensitive water-insoluble polymer), 13.25% (132.51 µg nutrient/mg of EPO pH-sensitive water-insoluble polymer), or 12.33% (123.31 µg nutrient/mg of EPO pH-sensitive water-insoluble polymer) loading of the micronutrient in the matrix or coated micronutrients comprising 1%, 5%, 10%, or 20% of EPO (pH-sensitive water-insoluble polymer) (paragraphs [0094], [0096]-[0099], [0128]-[0137], [0189], and [0190]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793